Citation Nr: 0944854	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-09 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a kidney 
disability, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 
1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.

Pursuant to the Veteran's request, a Travel Board hearing was 
scheduled for April 2007.  However, on the day of the 
scheduled hearing, the Veteran notified the RO that he could 
not attend due to an address change and requested that the 
hearing be postponed.  The hearing was rescheduled for June 
2007, but the Veteran did not attend.  Nor did he provide 
good cause for failing to report or request that the hearing 
be rescheduled.  None of the notice letters was returned as 
undeliverable.  Accordingly, the Veteran's request for a 
hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he suffers from respiratory, 
kidney, and skin disabilities that were caused by in-service 
exposure to herbicides.  He acknowledges that he did not 
serve in Vietnam and thus is not entitled to the presumption 
of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  Nevertheless, he asserts that he was exposed to 
drums containing Agent Orange while working as a supply clerk 
in Germany during the Vietnam era.  The Veteran's DD Form 214 
indicates that he worked as a stock control specialist and 
had overseas service in Germany.  

A remand is necessary to obtain outstanding Social Security 
Administration (SSA) records.  During a VA outpatient 
consultation in January 2004, the Veteran asserted that he 
could not work due to his respiratory disability (chronic 
obstructive pulmonary disease (COPD)) and cardiomyopathy.  
Thereafter, in a March 2004 transcribed statement, he 
confirmed that he receives $744 per month in SSA disability 
benefits.  However, neither the decision granting the 
Veteran's claim for SSA disability benefits nor the records 
associated with that claim have yet been associated with his 
claims file.  Because the decision and the medical records 
upon which an award of SSA disability benefits is predicated 
may be relevant to the Veteran's claims, particularly his 
claim for service connection for a respiratory disability, 
efforts to obtain those records should be made on remand.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

Additionally, VA medical records appear to be outstanding.  
The record reflects that the Veteran received private and VA 
medical treatment for COPD and kidney stones in the late 
1990s and early 2000s.  As of January 2004, he was receiving 
treatment for various disorders at the VA Medical Center in 
Miami, Florida.  However, no VA medical records dated since 
that time have yet been associated with the claims file.  
Because it appears that the Veteran may have outstanding VA 
medical records that may contain information specific to his 
claims, the Board finds that such records should be obtained 
on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Finally, a remand is warranted for VA examinations with 
respect to the Veteran's claims.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, the Veteran asserts that he suffers from 
respiratory, kidney, and skin disabilities due to Agent 
Orange exposure in service.  He also contends that he suffers 
from a low back disability that was caused by a forklift 
accident that took place while he was stationed in Germany.  
The Veteran's service treatment records reveal that in 
December 1975, he was treated for right leg and knee injuries 
after being "pinned to a forklift."  X-rays revealed a torn 
patellar tendon.  Clinical findings, however, made no mention 
of any back injuries.  Nor do his service treatment records 
otherwise show any complaints or clinical findings pertaining 
to low back, respiratory, kidney, or skin conditions.  
Nevertheless, the Veteran has provided lay evidence of a 
chronic low back disability dating since his in-service 
forklift accident, and of respiratory, kidney, and skin 
disorders resulting from in-service herbicide exposure.  VA 
is required to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for 
disability or death benefits.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  In this case, given that the Veteran has 
not yet been afforded VA examinations to address the etiology 
of any respiratory, kidney, skin, or low back disabilities, 
the Board finds that a remand for such examinations is 
warranted to fairly assess the merits of his claims.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records 
from the VA Medical Center in Miami, 
Florida, dated since January 2004.

2.  Obtain all Social Security 
Administration records.

3.  After associating the above records 
with the claims file, schedule the 
Veteran for a VA examination to 
determine the nature, extent, onset and 
etiology of any low back disability 
found to be present.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The claims file should be reviewed by 
the examiner, and the examination 
report should reflect that review.  The 
examiner should opine whether it is 
more likely than not that any current 
low back disability was incurred in or 
permanently aggravated as a result of 
the December 1975 in-service forklift 
accident, or is otherwise related to 
the Veteran's period of active duty.

In offering this opinion, the examiner 
should acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where examiner 
did not comment on Veteran's report of 
in-service injury and instead relied on 
absence of evidence in service 
treatment records to provide negative 
opinion).  

4.  After associating the above records 
with the claims file, schedule the 
Veteran for a VA examination to 
determine the nature, extent, onset and 
etiology of his currently diagnosed 
COPD and any other respiratory 
disability found to be present.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims file should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should opine 
whether it is more likely than not that 
any current respiratory disability is 
due to the Veteran's reported in-
service herbicide exposure, or is 
otherwise related to his period of 
active duty.  

In offering this opinion, the examiner 
should acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton.

5.  After associating the above records 
with the claims file, schedule the 
Veteran for a VA examination to 
determine the nature, extent, onset and 
etiology of any kidney disability found 
to be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims file should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The 
examiner should opine whether it is 
more likely than not that any current 
kidney disability is due to the 
Veteran's reported in-service herbicide 
exposure, or is otherwise related to 
his period of active duty.  

In offering this opinion, the examiner 
should acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton.

6.  After associating the above records 
with the claims file, schedule the 
Veteran for a VA examination to 
determine the nature, extent, onset and 
etiology of any skin disability found 
to be present.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
claims file should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The 
examiner should opine whether it is 
more likely than not that any current 
skin disability is due to the Veteran's 
reported in-service herbicide exposure, 
or is otherwise related to his period 
of active duty.  

In offering this opinion, the examiner 
should acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton. 

7.  Then, readjudicate the Veteran's 
claims.  If any benefit sought on 
appeal is not granted, issue the 
Veteran a supplemental statement of the 
case and provide him with an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112. 



________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

